18-3470
     Wu v. Garland
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A206 291 219
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of May, two thousand twenty.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            JOSEPH F. BIANCO,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   HONGYU WU,
14            Petitioner,
15
16                   v.                                          18-3470
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Henry Zhang, Esq., New York, NY.
24
25   FOR RESPONDENT:                  Brian M. Boynton, Acting
26                                    Assistant Attorney General; Carl
27                                    McIntyre, Assistant Director;
28                                    Brooke Marie Maurer, Trial
29                                    Attorney, Office of Immigration
30                                    Litigation, United States
31                                    Department of Justice, Washington,
32                                    DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner       Hongyu   Wu,    a     native    and   citizen   of    the

6    People’s Republic of China, seeks review of an October 24,

7    2018 decision of the BIA affirming an October 11, 2017

8    decision     of   an     Immigration       Judge      (“IJ”)   denying      Wu’s

 9   application for asylum and withholding of removal. 1                     In re

10   Hongyu Wu, No. A 206 291 219 (B.I.A. Oct. 24, 2018), aff’g No.

11   A206 291 219 (Immig. Ct. N.Y. City Oct. 11, 2017).                 We assume

12   the   parties’     familiarity        with    the     underlying   facts    and

13   procedural history.

14         We have reviewed the IJ’s decision as modified by the

15   BIA and address only the BIA’s conclusion that Wu failed to

16   establish a nexus between the harm he suffered and a protected

17   ground, as required for asylum and withholding of removal.

18   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

19   (2d Cir. 2005).        The applicable standards of review are well


     1 Wu does not challenge the agency’s denial of his request for
     relief from removal under the Convention Against Torture.
                                            2
 1   established.       See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

 2   762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings

 3   for substantial evidence and questions of law de novo); Gjolaj

 4   v. Bureau of Citizenship & Immigration Servs., 468 F.3d 140,

 5   143   (2d   Cir.     2006)   (reviewing   nexus   determination   for

 6   substantial evidence).

 7         An applicant for asylum and withholding of removal must

 8   establish “a sufficiently strong nexus” between the harm he

 9   suffered or feared harm and a protected ground, here, Wu’s

10   alleged political opinion.        Castro v. Holder, 597 F.3d 93,

11   100 (2d Cir. 2010); see also 8 U.S.C. §§ 1158(b)(1)(B)(i),

12   1231(b)(3)(A).       Accordingly, Wu had to prove that his actual

13   or imputed political opinion was “at least one central reason”

14   that the police arrested, detained, and beat him.          8 U.S.C.

15   § 1158(b)(1)(B)(i); see also Matter of C-T-L-, 25 I. & N.

16   Dec. 341, 348 (BIA 2010) (extending “one central reason”

17   standard to withholding claims).

18         The agency reasonably concluded that Wu failed to make

19   this showing.        Opposition to corruption may constitute a

20   political opinion where it “transcends mere self-protection

21   and represents a challenge to the legitimacy or authority of
                                        3
 1   the ruling regime.”    Yueqing Zhang v. Gonzales, 426 F.3d 540,

 2   547–48 (2d Cir. 2005).      Wu alleged that the police targeted

 3   him because he was planning to appeal a lawsuit that he filed

 4   to obtain compensation for damage to his property.             Because

 5   compensation was his motivation, he did not establish that

 6   his actions “transcend[ed] mere self-protection” or were

 7   “directed toward a governing institution” as required to

 8   demonstrate a political opinion.            Id. (internal quotation

 9   marks omitted).    The record reflects that Wu was targeted to

10   cover     up   “isolated,   aberrational       acts   of    greed   or

11   malfeasance”    not   because    he   was   viewed    as   challenging

12   government institutions.        Id. at 548.     His failure to show

13   that the police targeted him because of a political opinion

14   is dispositive of his petition for asylum and withholding of

15   removal. 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                    FOR THE COURT:
20                                    Catherine O’Hagan Wolfe,
21                                    Clerk of Court


                                       4